PARKERVISION, INC. 7915 Baymeadows Way, Suite 400 Jacksonville, Florida 32256 September 16, 2013 VIA EDGAR Mr. Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: ParkerVision, Inc. Registration Statement on Form S-3 File No. 333-190769 Dear Mr. Spirgel: ParkerVision, Inc. (the “Company”) hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of effectiveness of the above-referenced Registration Statement so that such Registration Statement will become effective as of 4:30 p.m., Wednesday, September 18, 2013, or as soon thereafter as practicable. In connection with the Company’s request for acceleration of effectiveness of the above-referenced Registration Statement, the Company acknowledges the following: (1)Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2)The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3)The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very truly yours, PARKERVISION, INC. By: /s/ Cynthia Poehlman Name: Cynthia Poehlman Title: Chief Financial Officer
